Franklin App. No. 98AP-282. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed February 4, 1999:
“[I]t is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgment of the Court of Appeals for Wayne County in Johnson v. A.R.E., Inc. (Jan. [21], 1998), Wayne App. No[s], 97CA0005 [and 97CA0006], unreported [1998 WL 46801], is sustained, and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following issue in conflict:
“Does R.C. 4123.65 apply to any and all settlements of a claim under R.C. [Title] 41, specifically settlements entered into while the claim is pending before a court of common pleas pursuant to R.C. 4123.512.”
Sua sponte, cause consolidated with 99-122, infra.
F.E. Sweeney, J., dissents to the above orders.